     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 1 of 22




 1   Daniel D. Maynard, No. 009211
 2
     MAYNARD CRONIN ERICKSON
     CURRAN & REITER, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
                               UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF ARIZONA
13
14    United States of America,                       2:15-cr-00707-SRB
15                        Plaintiff/Respondent,       ABDUL MALIK ABDUL
            v.                                        KAREEM’S REPLY TO
16
                                                      GOVERNMENT’S RESPONSE TO
17    Abdul Malik Abdul Kareem,                       DEFENDANT’S SUPPLEMENTAL
                                                      MOTION FOR A NEW TRIAL
18                        Defendant/Movant.
19                                                    (Oral Argument Requested)
20
           This Court should grant Defendant’s Motion for a New Trial and Defendant’s
21
22   Motion for an Evidentiary Hearing to determine why the Government is only now
23
     disclosing material evidence that it had in its possession months prior to Abdul Malik
24
     Abdul Kareem’s (“Kareem”) trial, much of it before Kareem was even charged, and
25
26   why the Assistant United States Attorney handling the case was not even aware of this

27   evidence until recently. The prosecution’s reliance on the FBI to provide the required
28

                                                  1
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 2 of 22



     information amounted to an abdication of its responsibility. When the Court looks at
 1
 2   the FBI’s blatant and intentional misconduct in failing to turn over evidence in its
 3
     possession to the prosecutors and ultimately to the defense that was relevant and
 4
     material to the defense, it will be compelled to conclude that Kareem was denied a fair
 5
 6   trial and there can be no confidence in the verdict.1

 7   I.      Background of What Has Been Disclosed Since the Verdict Was Rendered
 8
             Kareem filed a Motion for New Trial Based on Prosecutorial Misconduct on
 9
     March 31, 2016. (Doc. 303) The thrust of the Defendant’s complaint was the late and
10
11   piecemeal disclosures made by the government on the eve of trial and during trial, in
12   violation of the Court ordered disclosure dated. (Doc. 303, p. 2). After the motion was
13
     filed, the Government produced records of three interviews of John Sabari that had
14
15   never been produced. (Dec., ¶ 452) It is not clear whether these were even known to

16   the prosecution before the trial but now it is clear that the prosecution asserts that at the
17
     time of trial in February 2016, it was unaware of:
18
             (a) The existence of a pole camera placed to video the comings and goings at
19
20               Simpson and Soofi’s apartment in May 2015 (Dec., ¶ 3(a));

21           (b) The fact that Nurse’s cell phone was imaged in September 2015 and in the
22
                 FBI’s possession (Dec., ¶ 3(b));
23
             (c) The contents of Nurse’s passport, capture in September 2015 and in the FBI’s
24
25
             1
26               Here is a readers guide to the acronyms used by the FBI: “PX” stands for the Phoenix Field
     Office; “DL” stands for the Dallas Field Office; “CTD” stands for Counter Terrorism Division based in
27   Washington, D.C. “TFO” stands for a task force officer, some non-FBI law enforcement officer such as
     a police officer, sheriff, or an agent with another federal agency assigned to an FBI task force; “FOUO”
28   means for official use only.

                                                       2
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 3 of 22



               possession (Dec., ¶ 3(c));
 1
 2         (d) The existence of the Tactical Intel Report of Simpson created in March 2015
 3
               (Dec., ¶ 3(d));
 4
           (e) The fact the Tactical Intel Report was sent to FBI Dallas on May 3, 2015
 5
 6             (Dec., ¶ 3(e));

 7         (f) The fact an undercover agent of the FBI (“UCA”) was in electronic
 8
               communication with Simpson before the Garland attack about the
 9
               Mohammad Drawing Contest (Dec., ¶ (f));
10
11         (g) The fact the UCA responded to one of Simpson’s communications with “tear
12             up Texas” in reference to the Mohammad Drawing Contest (Dec., ¶ 3(g));
13
           (h) The fact the UCA was driving around the Culwell Center in Garland and was
14
15             behind Simpson and Soofi when they began their attack and he took pictures

16             (Dec., ¶ 3(h));
17
           (i) The fact that the Dallas FBI asked the Phoenix FBI for its thoughts on who a
18
               “brother from Arizona” who might participate in the Garland attack might be
19
20             (Dec., ¶ 3(i)); and

21         (j) The fact that the Phoenix FBI responded with only one name, Simpson, but it
22
               did not think it was him since his car was still parked at his apartment
23
               complex (Dec., ¶ 3(j)).
24
25
26
           Each of these circumstances could have been used at trial to undercut the
27
     Government’s evidence and to support independently the defense raised at trial; that the
28

                                                3
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 4 of 22



     FBI was not interested in a search for the truth but rather sought a conviction and
 1
 2   attempted to misdirect from its failures. There can be no confidence in the verdict.
 3
            A. Pole Camera
 4
            On March 15, 2019, the Government disclosed that the FBI had placed a pole
 5
 6   camera outside of Simpson and Soofi’s apartment that showed the coming and going of

 7   people to the apartment beginning about 2:00 p.m. on May 1, 2015 thru May 4, 2015.
 8
     (Dec., ¶ 4) Ali Soofi, Soofi and Simpson can be seen on the video footage. May 1,
 9
     2015 is the date the Government argued Simpson and Soofi left to go to Garland. The
10
11   Government argues that there “is nothing in that footage that is material to the case or
12   that could have had any effect on the outcome of trial.” (Doc. 550, p. 14) What is clear
13
     is that Kareem is not on the footage, he did not go to Simpson and Soofi’s apartment on
14
15   the day they packed and left to go to Garland.

16          The Government argued in its opening statement at trial that Kareem’s “role in
17
     this three-man team was that “he was the bank roller. He was the trainer. He was the
18
     motivator.” (Tr. Tran. 2-17-16, p. 226) The Government called Mustafa Hussam a 20
19
20   year old who testified he saw Kareem, Simpson and a third person the evening of April

21   30, 2015 getting food to-go from a restaurant where he worked. (Tr. Tran. 2-26-16, p.
22
     1340) The implication being that they were together planning the attack. But the video
23
     from the apartment conclusively shows that Kareem was not with Simpson and Soofi as
24
25   they packed to travel to Garland to carry out the attack. This video is exculpatory
26
     because a reasonable juror would expect someone who allegedly motivated, trained and
27
     bankrolled the attackers would be with them as they prepared to leave to handle any last
28

                                                4
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 5 of 22



     minute questions or details. Kareem’s absence in the video would have raised doubts in
 1
 2   the minds of the jury as to the claims against him.
 3
            Can there be any doubt that if Kareem had been in the video it would have been
 4
     disclosed and used by the Government because it would be material and relevant. Thus,
 5
 6   his absence from the video is just as material and relevant.

 7          After receiving the video footage from the pole camera on March 15, 2019, the
 8
     defense was left to speculate about how the pole camera was put there or why.
 9
     However, in the Government’s Response, we learned for the first time that FBI SA
10
11   Amy L. Fryberger submitted the request for electronic monitoring for approval on April
12   9, 2015. (Dec., ¶ 7(c)) The defense has yet to see the request nor do we know why SA
13
     Fryberger submitted the request. (Dec., ¶ 8) This is additional information that is
14
15   material since if Simpson or his apartment were under surveillance, it would show that

16   Kareem was not there three or four times a week as testified to by Ali Soofi at trial.
17
     The request specified the video surveillance include the parking lot, the walkways to the
18
     residence and the residence itself. (Dec., ¶ 7(c)) The request was approved by FBI
19
20   Phoenix Field Office Supervisory Special Agent Glenn S. Mullen on April 4, 2015 and

21   approved by FBI Phoenix Field Office Assistant Chief Division Counsel Matthew J.
22
     Greenberg on April 9, 2015. (Dec., ¶ 7(c)) The defense has not been provided any of
23
     these original documents but rather a report created by SA Mullen on May 15, 2019.
24
25   ((Dec., ¶ 7(c); Doc. 550, Ex. 6)
26
            It remains unanswered why the original requests and the pole camera video was
27
     not turned over to the defense and why the Assistant U.S. Attorney was not made aware
28

                                                 5
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 6 of 22



     of the pole camera video until 2019. (Doc. 550, p. 14) Why did the FBI not turn over
 1
 2   the pole camera video to the U.S. Attorneys’ Office in May 2015? The FBI installed it,
 3
     then shut it down, and certainly someone from the FBI reviewed it.
 4
            With the knowledge of the pole camera, the defense would have called SA
 5
 6   Fryberger to ask about what prompted her request. (Dec., ¶ 47(b) The Government

 7   states in a footnote in its Response that the request was not prompted by the UCE’s
 8
     communications with Simpson because the pole camera was requested on April 9, 2019
 9
     before the date of the UCE’s first communications with Simpson. (Doc. 550, p. 14,
10
11   note 7) However, we do not know what prompted the request and what type of
12   surveillance was being done on Simpson or the apartment prior to deciding to install a
13
     pole camera and why it took three weeks after it was approved to install it.
14
15          B. Saabir Nurse Investigation

16             The Cell Phone
17
            On March 15, 2019, the Government disclosed for the first time reports and
18
     documents relating to the U.S. Custom and Border Protection’s (“CBP”) inspection of
19
20   Nurse done in connection with his May 28, 2015 departure from the United States and

21   his September 26, 2015 return to the United States through the airport in Houston,
22
     Texas. (Dec., ¶¶ 6, 9) CBP downloaded the contents of Nurse’s cell phone and gave it
23
     to the FBI to retain as evidence. (Dec., ¶¶ 6, 9) The Government argues that its content
24
25   does not contain any information, relevant to Kareem’s’ trial. (Doc. 550, p. 17);
26
     however, in the case of United States of America v. Abdul Kabir Wahid, CR-17-00360-
27
     PHX-JJT-1 (“U.S. v. Wahid”) on February 27, 2019, the Government called Russell
28

                                                 6
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 7 of 22



     Carmen, a supervisory officer with the CPB to testify about his work with the Joint
 1
 2   Terrorist Task Force (“JTTF”); how he conducted a logical extraction of Nurse’s cell
 3
     phone; and, turned it over to the FBI to be loaded into its evidence collection system.
 4
     (Dec. ¶ 48) The Government then called Greg Neville, an intelligence analyst with the
 5
 6   FBI, who testified about the communications between Wahid and Nurse from May 3,

 7   2015 through May 6, 2015 extracted by CBP from Nurse’s cell phone. (Dec., ¶¶ 47,
 8
     48) This showed that Nurse visited Wahid’s apartment on May 6, 2015 at 2:27 a.m.
 9
     These were significant phone calls back and forth but it confirms that Kareem did not
10
11   communicate much with Nurse and it further shows the relationship between Nurse and
12   Wahid. The Government argued that Kareem bankrolled the Garland attack; however,
13
     this evidence supports Kareem’s contention that Nurse was the source of funds to
14
15   Simpson and there was no significant relationship between Nurse and Kareem. If

16   Kareem were part of the Garland, Texas attack, one would expect more
17
     communications between Nurse and Kareem.
18
           The Passport
19
20         Also, on March 15, 2019, the Government disclosed a copy of Nurse’s passport

21   that was made by CBP that showed significant foreign travel by Nurse, thus supporting
22
     Kareem’s contention that Nurse had sums of money to give to Simpson and Nurse’s
23
     strong faith in Islam since he traveled to Saudi Arabia twice for the Haj. (Dec., ¶ 6)
24
25   Additionally, Nurse’s traveling out of the country from May 28, 2015 until September
26
     26, 2016 for four months was material to bolster the argument that he had sufficient
27
     access to money, that he did not need a job and one could infer that he left the country
28

                                                7
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 8 of 22



     due to his concern about the Garland attack until he learned that Kareem had been
 1
 2   arrested. (Dec., ¶ 6)
 3
            The Note and Car Title
 4
            All of this information was material and relevant to Kareem. The defense had
 5
 6   earlier complained about the lack of disclosure concerning Nurse, an individual who

 7   was listed on January 8, 2016 on the Government’s Preliminary Witness List without
 8
     the Government having disclosed a single statement, document or interview with him.
 9
     (Doc. 303, p. 8) On November 11, 2015, the Government disclosed a 302 report
10
11   documenting a letter to an unknown individual that had been written in and torn out of a
12   notebook discovered in Simpson’s apartment. The FBI was able to determine the
13
     contents of the letter based on indentations made on the page below it after it was sent
14
15   to the FBI Lab in Quantico, Virginia for electrostatic testing. The letter was signed

16   “Ibrahim” and stated, “the money that I had from you was being used for what was
17
     needed for the initial plan but that changed. . ,” “I will leave you with the title of my car
18
     to do as you please with it.” (See Trial Exs. 553 and 554) The Government provided
19
20   no information as to whom the letter was written or any investigation it conducted in

21   order to determine the recipient of the letter or its meaning.
22
            The Government waited until January 29, 2016 to disclose a 302 report
23
     documenting an interview with Dunston Simpson Sr., Simpson’s father, on November
24
25   3, 2015 that disclosed that Nurse provided the title of Simpson’s car to Dunston
26
     Simpson Sr. after the attack. (Exs. 27 and 28) This was well past the Brady deadline to
27
     disclose this vital piece of information. Even if not construed as a Brady violation, this
28

                                                  8
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 9 of 22



     information clearly was favorable to the defense since it supported Kareem’s argument
 1
 2   that he was not the financer or money man for the attack; this evidence showed Nurse to
 3
     have been that person. The Government could not have overlooked that possibility. It
 4
     was material to preparing the defense. The Government also waited until January 29,
 5
 6   2016, to disclose, for the first time, any documentation of FBI interviews of Nurse.

 7   (Exs. 27 and 29) This included 302s documenting interviews conducted on May 4,
 8
     2015 and May 26, 2015. Aside from this disclosure, which occurred three months after
 9
     the Government’s Brady deadline and on the eve of trial, the Government did not
10
11   disclose any other materials regarding the investigation it did of Nurse, nor any
12   additional interviews with Nurse.
13
            FBI Agent Whitson revealed further investigation on cross-examination at trial
14
15   for the first time. (Ex. 30)(Tr. T., 3/2/16, pp. 114-119) In response to questions on

16   cross examination, Agent Whitson testified that after receiving the information about
17
     the letter, he prepared a 302 report on October 21, 2015. He stated that he called a
18
     meeting with various other agents “handling different aspects of the branching
19
20   investigations . . . and asked if it meant anything to them and then collected information

21   in that sense.” He was not sure if he called the meeting before or after he prepared the
22
     302. Agent Whitson testified that after this meeting FBI agents again interviewed
23
     Nurse. (Tr. T., 3/2/16 pp. 114-119) No documentation of these interviews has ever
24
25   been produced.
26
            SA Jensen testified in Wahid about the importance of the FBI of learning that
27
     Wahid had given Nurse the title to Simpson’s car, the car keys and a note that appears
28

                                                 9
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 10 of 22



     to describe Nurse as having given Simpson money that the FBI would employ “a vast
 1
 2   amount of resources to follow up on [this] type of evidence.” (Dec., ¶¶ 13, 14) Based
 3
     on SA Jensen’s testimony, it is only logical that the FBI conducted further investigation
 4
     into Nurse before Kareem’s trial or it should have to explain why not. Kareem has
 5
 6   never received any of the fruits of these labors; it appears the FBI purposely may have

 7   waited until after Kareem’s trial to conduct its investigation on Nurse.
 8
            C. Phoenix FBI Alerts Dallas FBI and Garland Police to be on the Look
 9             Out for Simpson
10
            The Tactical Intel Report
11
            The Government’s Response provides the Kareem defense with additional
12
13   information that is material and has never been provided before in explaining how the

14   Phoenix FBI alerted the Dallas FBI that Simpson may be coming to Garland. The
15
     Kareem defense team received for the first time a copy of an e-mail from A/SIA
16
     Melody Bruns of the Dallas FBI office to other Dallas Agents at 2:12 p.m. on May 3,
17
18   2015 “Please let us know if you see the individual (see attached) at today’s event. PX
19   advised it is very unlikely that he will be there, but we wanted to send this out just in
20
     case. Please direct any questions my way.” (Dec., ¶ 7(a)) The attached was a
21
22   “Facesheet” on Simpson or a “Tactical Intel Report” (4 pages). (Dec., ¶ 7(a)) The

23   AUSA states in the Response that he received these documents on May 1, 2019 and that
24
     the Tactical Intel Report was created in March 2015. (Doc. 550, p. 9, Ex. 4) There is
25
     no explanation as to why the Report was created in March 2015 and how it played into
26
27   the April 9, 2015 request to put pole cameras outside of Simpson’s apartment. (Dec., ¶
28   8) Again, this chain of evidence seems to be missing many logical links. If there was

                                                10
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 11 of 22



     surveillance of Simpson by the FBI starting in March 2015, it is material to Kareem
 1
 2   because we believe it will show little or no connection between Simpson and Kareem
 3
     and put the lie to much of Ali Soofi’s testimony.
 4
              The Brother from Arizona Mention
 5
 6            Next, the Kareem defense obtained information for the first time in a Declaration

 7   of Intelligence Analyst Weldon Harrison Hegwood for the FBI that he received
 8
     information from a FBI Dallas Agent in contact with the UCA travelling to the event in
 9
     support of the FBI investigation of Erick Jamal Hendricks (“Hendricks”) and that
10
11   Hendricks informed the UCE he may encounter a “brother from Arizona” at the event.
12   (Dec., ¶ 7(b)) Agent Hegwood asked an FBI Dallas Intelligence Analyst to contact the
13
     FBI Phoenix Division in an attempt to ascertain the likely identity of the “brother from
14
15   Arizona.”     (Dec., ¶ 7(b))   The FBI Phoenix Division believed the “brother from

16   Arizona” may be Simpson but that Simpson’s vehicle remained parked at his apartment
17
     complex and they did not think Simpson would travel to the event. (Dec., ¶ 7(b))
18
     Agent Hegwood requested a picture of Simpson and his Arizona license plate number
19
20   which he transmitted to a detective at the Garland Police Department and advised him

21   to remain vigilant for vehicles bearing Arizona license plates. (Dec., ¶ 7(b)); Response,
22
     Ex. 5)
23
              Thus, it might be argued that the FBI was embarrassed by the fact that it had
24
25   some information that Simpson might be participating in an attack in Garland and it
26
     even had a pole camera to monitor Simpson’s comings and goings from his apartment
27
     but it did not do a proper investigation. Agent Hegwood was advised that Simpson’s
28

                                                 11
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 12 of 22



     car was in the parking garage of his apartment complex but the question remains was
 1
 2   there a camera on his car or did FBI agents do a drive by his apartment complex? How
 3
     many pole cameras were there at the apartment complex? Was any investigation being
 4
     done on Simpson’s long-time roommate; i.e., Soofi? Had any agents ever seen Kareem
 5
 6   with Simpson in 2015? Why was Simpson the only one that the Phoenix FBI thought

 7   could be the “brother from Arizona?” (Dec., ¶ 8) These are all areas that would have
 8
     been explored in Kareem’s’ trial if the information had been timely disclosed.
 9
            D. Undercover FBI Special Agent (“UCA”)
10
11          The failure to disclose the communications between Simpson and the UCA, the
12   communications between the UCA and Hendricks, and the UCA’s presence and taking
13
     photos of the attack has been dealt with in prior motions.        (Doc. 432 and 452)
14
15   However, the evidence concerning the UCA must be taken into account when the Court

16   looks at the Government’s failure to turn over material information to Kareem due to
17
     the cumulative effect of the non-disclosures.
18
            First, the text messages between the UCA, Simpson and Hendrick would have
19
20   been helpful in showing the jury that Simpson never mentioned Kareem, the alleged

21   bankroller, trainer and motivator of this operation according to the Government and
22
     would have demonstrated that Simpson was the motivator to the Garland attack. (Dec.,
23
     ¶ 32(a)-(f)
24
25          The defense would have called the UCA to testify about his texting with
26
     Simpson, his role in encouraging the attack, i.e., his use of the phrase “Tear up Texas”
27
     as well as his appearance in Garland, the timing, what he was texting Hendricks and
28

                                                12
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 13 of 22



     why he alerted the FBI in Dallas about a “brother from Arizona.” (Dec., ¶ 49(a) The
 1
 2   defense should have been given the chance to cross-examine the UCA and not have to
 3
     reply upon the Government’s spin, especially since the FBI has withheld so much
 4
     material and relevant information from the defense and apparently from the Assistant
 5
 6   U.S. Attorneys handling this case.

 7          When one couples the apparent FBI request on April 9, 2015 for pole cameras to
 8
     be placed outside of Simpson’s apartment with the contact Simpson made with the
 9
     UCA allegedly on April 24, 2015, it calls into question what the FBI knew about
10
11   Simpson and when the FBI knew it. Cross-examination is the great engine used in trials
12   to try and drill down to the truth and Kareem was denied that opportunity due to the
13
     FBI’s failure to disclose material, relevant information.
14
15
16
17
            Ali Soofi’s Testimony in Wahid Case
18
            The testimony of Ali Soofi in Wahid is inconsistent with his testimony in
19
20   Kareem’s case because his testimony in Wahid on the first day barely mentions Kareem

21   and when he talks about the Group in the apartment, he only refers to Simpson, Soofi
22
     and Wahid. (Dec., ¶¶ 16-17) However, overnight, it appears that the Government
23
     refreshes his recollection and he starts out testifying about Kareem’s presence in the
24
25   apartment but this time he expands it and says Kareem was there “pretty much
26
     throughout the whole week” and that that conduct was consistent the entire time Ali
27
     lived in the apartment. (Dec., ¶ 18) This was inconsistent with his testimony in
28

                                                 13
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 14 of 22



     Kareem’s trial where he said he did not meet Kareem the first three or four months he
 1
 2   lived in the apartment and that Kareem’s time in the apartment got to be more and more
 3
     as time went on. (Dec., ¶¶ 19-20) Any evidence that goes to contradict Ali Soofi’s
 4
     testimony is helpful to Kareem’s defense.
 5
 6   II.     Legal Analysis2

 7           The proper legal analysis has been put before this Court in the defense’s prior
 8
     motions. However, to restate the obvious, there can be no faith in the jury’s verdict
 9
     when so much material and relevant evidence was intentionally withheld from the
10
11   defense by the Government.
12           The defense relies upon the Government to do a proper investigation and then
13
     turn over the fruits of that investigation to the defense. The defense then decides
14
15   whether to contest the Government’s case or to negotiate a plea arrangement. However,

16   when the Government withholds information or violates its duty the system fails.
17
             In Strickler v. Greene, 527 U.S. 263 (1999), the Supreme Court set forth the
18
     three essential components of a Brady v. Maryland, 373 U.S. 83 (1963) prosecutorial
19
20
             2
                 Error! Main Document Only.The Government misperceives the authority for the defense
21   argument about the government’s opening statement in the Hendrick’s case that Hendricks is
     “inextricably tied” to the Garland attack and the impact the government’s assertion to that effect as
22
     newly discovered evidence. The authority is Fed. R. Evid. 801. That provision permits one party to
23   admit into evidence an opposing party’s statement that was made by the party in a representative
     capacity (801(d)(2)(A)), or was made by a person whom the party authorized to make the statement
24   (801(d)(2)(B), or was made by the party’s agent or employee on a matter within the scope of that
     relationship and while it lasted. (801(d)(2)(D). The Advisory Committee Notes outline the strong
25   logical basis for allowing into evidence admissions or statements made by one party at the request of
     the opposing party. Indeed, logic suggests that having made a statement to one effect on a given issue
26   should estop that party from later asserting a contrary position. Logic would also suggest that the
     opponent could offer that statement against the party making it as a logical outgrowth of the adversary
27   system. See United States v. Kattar, 840 F.2d 118, 130-31 (9th Cir. 1988.)The government mistakenly
     bases its argument on the classic rule that what lawyers say in opening statement is not evidence in the
28   case at hand. We do not dispute that rule. We disagree that it is applicable here.

                                                       14
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 15 of 22



     misconduct claim: "The evidence must be favorable to the accused, either because it is
 1
 2   exculpatory or because it is impeaching; that evidence must have been suppressed by
 3
     the State, either willfully or inadvertently; and prejudice must have ensued." Id. at 281-
 4
     82. For prejudice to exist, the suppressed, favorable evidence must be "material."
 5
 6   Brady, 373 U.S. at 87. Under the materiality standard set forth in Brady, the accused is

 7   entitled to a new trial "if there is a reasonable probability that, had the evidence been
 8
     disclosed to the defense, the result of the proceeding would have been different." Kyles
 9
     v. Whitley, 514 U.S. 419, 433-34 (1995)
10
11          In Kyles, the Supreme Court emphasized four aspects of the materiality test. Id.
12   at 434. First, the Court explained that "a reasonable probability of a different result"
13
     does not require a defendant to prove "that disclosure of the suppressed evidence would
14
15   have resulted ultimately in the defendant's acquittal." Id. at 434. The burden on the

16   defendant is less onerous: to obtain relief, he must show that because of the absence of
17
     the favorable evidence, the verdict at trial is not "worthy of confidence." Id.
18
            Second, the defendant is not required to show that, "in light of the undisclosed
19
20   evidence, there would not have been enough left to convict." Id. at 434-35. The Court

21   explained that: "One does not show a Brady violation by demonstrating that some of the
22
     inculpatory evidence should have been excluded, but by showing that the favorable
23
     evidence could reasonably be taken to put the whole case in such a different light as to
24
25   undermine confidence in the verdict." Id. at 435.
26
            Third, a defendant who proves a Brady violation need not show prejudice
27
     because Brady’s materiality test folds in a prejudice analysis.            Id. at 435-46
28

                                                 15
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 16 of 22



     ("Assuming, arguendo, that a harmless-error enquiry were to apply, a Bagley error
 1
 2   could not be treated as harmless, since a reasonable probability that, had the evidence
 3
     been disclosed to the defense, the result of the proceeding might have been different,
 4
     necessarily entails the conclusions that the suppression must have had [a] substantial
 5
 6   and injurious effect or influence in determining the jury's verdict.") In short, if the

 7   favorable evidence suppressed by the government was “material,” then it is by
 8
     definition prejudicial.
 9
            And most importantly, fourth, the prejudicial effect of the suppressed evidence is
10
11   "considered collectively, not item by item." Id. at 436. The Court indicated that this
12   "collective" standard should encourage prosecutors to resolve close questions about the
13
     materiality of evidence in its possession in favor of disclosure.          Id. at 439.      A
14
15   government policy favoring disclosure underscores the prosecutor’s role as a seeker of

16   truth and justice rather than a competitor intent on winning at all costs. Id. at 439-40.
17
            In this case, it is clear that the prosecution was not aware of certain evidence
18
     before the trial that has been disclosed since the trial. (Dec., ¶ 3) As the Kyles court
19
20   emphasized, since the prosecution has the means to discharge the Government’s

21   disclosure obligations any argument for excusing a prosecutor from disclosing what he
22
     does not happen to know about boils down to a plea to substitute the police, or in this
23
     case the FBI, for the prosecutor, and even for the court’s themselves, as the final
24
25   arbiters of the Government’s obligation to ensure a fair trial. Kyles, 514 at 438.
26
            The disclosure of the suppressed evidence would have made a different result
27
     reasonably probable. The disclosure of the pole camera would have weakened the
28

                                                 16
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 17 of 22



     Government’s case and strengthened the defense. A jury would reasonably have been
 1
 2   troubled by the fact that the alleged bankroller, motivator and trainer was not with
 3
     Simpson and Soofi as they prepared for their attack. This would have undermined Ali
 4
     Soofi’s testimony concerning all the times he alleged Kareem was with Soofi and
 5
 6   Simpson.

 7          The disclosure of Nurse’s passport would have shown his two trips to the Haj,
 8
     his extensive intentional travel, his leaving the country for four months soon after the
 9
     Garland attack and his financial ability to give money to Simpson. The disclosure of
10
11   Nurse’s cell phone contents would have shown that Kareem and Nurse were not close
12   and only communicated briefly about Simpson’s funeral. Also, the Defendant would
13
     have called Nurse to testify about his relationship with Simpson, the communications
14
15   he and Simpson had with a known terrorist based on the letters found in Simpson’s

16   apartment and his loan to Simpson. The defense was concerned about calling Nurse
17
     since he refused to speak with the defense but with the additional information, the
18
     defense would have had a better chance at getting to the truth and would have called
19
20   him to testify.

21          The defense would have called SA Jensen about the further investigation the FBI
22
     did of Nurse and the importance of following the money.
23
            The defense would have called John Sabari (Yahya) to inform the jury that
24
25   Simpson and Soofi met with Sabari and communicated through Skype with Sheikh
26
     Faisal, the radical Islamic Jamaican Cleric and that Kareem never once attended these
27
     Skype sessions. This would have allowed the jury to understand that Simpson and were
28

                                               17
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 18 of 22



     the radicalized individuals and motivation of this attack and not Kareem.           This
 1
 2   testimony would have served to undercut the Government’s contention that Kareem
 3
     was a radical Muslim extremist and that he was a follower of Sheikh Faisal. Also,
 4
     Sabari followed Simpson’s tweets and is one of the few who was aware of the
 5
 6   Mohammad Drawing Contest.

 7          These disclosures would have provided the defense with additional information
 8
     to cross-examine Agent Whitson and to attack the thoroughness and the good faith of
 9
     the FBI’s investigation and to discredit some of the methods the FBI employed, its
10
11   conclusions and its overall attempt to get to the truth.
12          The defense would have called other FBI agents concerning their investigation
13
     of Simpson starting in March 2015 and developed what investigation of Simpson was
14
15   being done, and who and how they knew his car was in the apartment parking lot and

16   why only Simpson was disclosed as the possible “brother from Arizona.”
17
            The defense would have called UCA Jane to discuss his texts with Simpson, his
18
     knowledge of the “brother from Arizona, his comment about “tear up Texas,” and his
19
20   being at the scene of the attack in Garland.

21          All of this information would have helped to damage the Government’s case and
22
     raised opportunities to attack the thoroughness and the good faith of the FBI
23
     investigation. With all of this additional information, and the belief that there is even
24
25   more that the FBI has failed to disclose, the defense could have laid a greater
26
     foundation than it did for a vigorous argument that the FBI had been guilty of
27
     negligence.
28

                                                    18
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 19 of 22



            There must be some reason why the FBI did not disclose all of the information in
 1
 2   its possession to the prosecution.     Who is tasked with making disclosures to the
 3
     defense? The FBI took it upon itself to determine what was relevant and material and
 4
     that is not how our system of justice works.
 5
 6          In United States v. Olsen, 704 F.3d 1172 (9th Cir. 2013), the Ninth Circuit held

 7   that trial prosecutors must disclose favorable information without attempting to predict
 8
     whether its disclosure might affect the outcome of the trial. In this case, the prosecution
 9
     apparently did not make the decision to withhold certain evidence but rather that
10
11   decision was made for it by the Justice Department’s investigative arm, the FBI. The
12   FBI did not tell Kareem’s prosecutors about the pole camera, the downloading of
13
     Nurse’s phone, having a copy of Nurse’s passport, the March investigation into
14
15   Simpson, the Hendricks’ investigation including the UCA and 850 pages of tweets, the

16   communications between the Dallas and Phoenix FBI offices and there is no
17
     explanation why this material information was not disclosed.
18
            Now, the Assistant U.S. Attorneys are tasked to argue that the withheld evidence
19
20   was not material; however, once they became aware of it, they turned it over. I believe

21   the prosecution would have turned over all of this evidence if it had been aware of it
22
     and I doubt whether the prosecution would testify under oath that this evidence is not
23
     material, especially the video from the pole camera. A video of a scene is far better
24
25   evidence than the mere testimony of one’s memory or speculation.
26
            This was a close case. Even in the current climate where the threat of terrorism
27
     causes people to have a great deal of fear. Jurors have been quoted as saying they were
28

                                                 19
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 20 of 22



     evenly split at the start of deliberations. Clearly, the failure to make the necessary and
 1
 2   required disclosures causes there to be concern that Kareem did not get a fair trial and
 3
     there must be a lack of confidence in the verdict.
 4
           II.      Conclusion
 5
 6               The Government did not fulfill its disclosure obligations in this case and it

 7   resulted in a trial that violates due process and a verdict that there can be no confidence
 8
     in.     First, the Government made many late disclosures that violated this Court’s
 9
     Scheduling Order and it disclosed interviews with potential witnesses after the trial as
10
11   set forth in Kareem’s first Motion for a New Trial.          (Docs. 303 and 345)      The
12   Government then disclosed information about the actions of an UCA that even the
13
     prosecutor was not aware of. (Docs. 432 and 452) Now in 2019, three year after the
14
15   trial is completed, we learn from the first time of an FBI investigation of Simpson

16   started in March 2015 that caused a pole camera to be placed outside of his apartment
17
     and video of Simpson and Soofi entering and leaving their apartment on the day they
18
     left to go to Garland that even the prosecutors were not aware of. Contrary to a
19
20   representation made by the prosecutor in 2016 that there were no additional interviews

21   of Nurse and that the FBI had not downloaded the contents of Nurse’s cell phone, we
22
     learn now for the first time that in September 2015 the FBI had a download of Nurse’s
23
     cell phone and a copy of his passport and that the FBI opened up a full investigation of
24
25   Nurse after Kareem’s trial. It remains hard to believe that the FBI did not do some
26
     further investigation of Nurse prior to Kareem’s trial based upon the testimony of SA
27
     Jensen in the Wahid trial and if it did not then it should explain why.
28

                                                  20
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 21 of 22



            All the potential evidence in this case has not been disclosed. There needs to be
 1
 2   full disclosure which can only be insured through an evidentiary hearing. Kareem
 3
     requests that this Court grant, as well, his motion for an Evidentiary Hearing on the lack
 4
     of Government disclosures and a new trial.
 5
 6          RESPECTFULLY SUBMITTED this 4th day of June, 2019.

 7                                             MAYNARD CRONIN ERICKSON
 8                                             CURRAN & REITER, P.L.C.

 9                                             By /s/Daniel D. Maynard
                                                     Daniel D. Maynard
10
                                                     3200 North Central Avenue, Ste. 1800
11                                                   Phoenix, Arizona 85012
                                                     Attorneys for Defendant/Appellant
12
13                                             DRAKE LAW, PLC

14                                             By /s/Daniel R. Drake
15                                                   Daniel R. Drake
                                                     4340 East Indian School Road
16                                                   Suite 21-113
                                                     Phoenix, Arizona 85018
17
                                                     Attorney for Defendant/Appellant
18
19
20                               CERTIFICATE OF SERVICE

21          I hereby certify that on June 4, 2019, I electronically transmitted the attached
22
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
23
     Notice of Electronic Filing to CM/ECF registrants:
24
25
            AUSA Joseph E. Koehler and AUSA Kristen Brook
26
            Additionally, a copy was served upon Mr. Abdul Kareem by first class letter,
27
     postage prepaid, at:
28

                                                21
     Case 2:15-cr-00707-SRB Document 559 Filed 06/05/19 Page 22 of 22



                 Abdul Malik Abdul Kareem #44126-408
 1
                 FCI Florence
 2               Federal Correctional Institution
                 PO Box 6000
 3
                 Florence, CO 81226
 4
                                                /s/Stacey McClellan
 5                                            Stacey McClellan
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         22
